DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 – 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 40 of copending Application No. 16/151,296 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a system and method for detecting and neutralizing a target aerial vehicle comprising a counter-attack UAV, a flight control system, an aerial vehicle detection system, a sensor to detect the position of a target aerial vehicle, a ground-based structure to monitor an airspace, and a flexible entangling element such as a net.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 – 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 42 of copending Application No. 16/151,307 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a system and method for detecting and neutralizing a target aerial vehicle comprising a counter-attack UAV, a flight control system, an aerial vehicle detection system, a sensor to detect the position of a target aerial vehicle, a ground-based structure to monitor an airspace, and a flexible entangling element such as a net.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sassinsky (US 2018/0257780) in view of Abramov et al. (US 2019/0063881).
Regarding claim 1, Sassinsky discloses a system for aerial neutralization of a target aerial vehicle, comprising:  5a counter-attack unmanned aerial vehicle (Fig. 2; 10), comprising a flight control system (claim 1, Sassinsky) operable to facilitate flight of the counter-attack UAV to intercept a detected target aerial vehicle (paragraph [0077]); and an aerial vehicle capture countermeasure (Fig. 1; 3) carried by the plurality of 10counter-attack UAVs, wherein the counter-attack UAV is operable to capture the target aerial vehicle with the aerial vehicle capture countermeasure, wherein the aerial vehicle capture countermeasure comprises a transport position during flight of the UAV, and is movable to a deployed capturing position to capture the target aerial vehicle (paragraph [0019] and [0066]). 
Sassinsky fails to disclose a plurality of counter-attack UAVs. However, Abramov et al. discloses an aerial vehicle interception system with multiple defensive UAVS (102) that may work in coordination to capture a target aircraft (paragraph [0105]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include multiple counter-attack UAVs taught by Abramov et al. in order to allow for more flexibility in approach angle when capturing the target aircraft (paragraph [0105], Abramov et al.).
Regarding claim 2, Sassinsky as modified discloses that the at least one of the counter-attack UAV 15comprises at least one sensor (claims 1 and 2, Sassinsky) configured to detect a position of the target aerial vehicle, wherein the flight control system comprises a flight 
20Regarding claim 3, Sassinsky as modified discloses that the at least one counter-attack UAV comprises a communication device (Fig. 5; 15; claims 5 and 14) communicatively coupled to other communication devices of at least one other counter-attack UAV or an external aerial vehicle detection system to communicate respective positions of at least one counter-attack UAV, thereby facilitating 25coordinated flight of the plurality of counter-attack UAVs.  
Regarding claim 4, Sassinsky as modified discloses an external aerial vehicle detection system (Fig. 5; 15; claims 5 and 14), the external aerial vehicle detection system comprising at least one detection sensor operable to detect the target aerial vehicle and to provide command data to at least one of the plurality of counter- 5attack UAVs to facilitate interception of the target aerial vehicle by the plurality of counter-attack UAVs.  
Regarding claim 5, Sassinsky as modified discloses that the external aerial vehicle detection system is associated with a ground-based structure (paragraph [0089]) to monitor an 10airspace, wherein the at least one detection sensor comprises a plurality of detection sensors configured to detect a plurality of target aerial vehicles.  
Regarding claim 6, Sassinsky as modified discloses that the at least one counter-attack UAV 15comprises at least one camera (paragraph [0074]) movably supported by the counter-attack UAV, the at least one camera movable to establish and modify a pointing position, based on the command data received from the external aerial vehicle detection system, to detect and track the target aerial vehicle.  
Regarding claim 207, Sassinsky as modified discloses that the aerial vehicle capture countermeasure comprises at least one flexible entangling element (Fig. 1; paragraphs [0064]-[0066]) configured to disrupt operation of the target aerial vehicle upon the counter-attack UAVs being in close proximity with the target aerial vehicle.  

Regarding claim 9, Sassinsky as modified fails to disclose that each counter-attack UAV comprises a force sensor coupled between the counter-attack UAV and the aerial vehicle capture countermeasure, the force sensor configured to sense a force exerted by the aerial vehicle capture countermeasure to facilitate 5coordinated flight of the plurality of counter-attack UAVs. Examiner takes Official Notice that force sensors are very well-known in the art (as evidenced by Liu US 2017/0205820; force sensor used to determine speed and direction of the UAV). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include a force sensor in the UAV of Sassinsky in order to sense the force exerted by the UAV.
Regarding claim 10, Sassinsky fails to discloses a base platform supporting the plurality of counter-attack UAVs when in a grounded position, the base platform comprising a retainer device supporting the aerial vehicle 10capture countermeasure when the plurality of counter-attack UAVs are in the grounded position. Examiner takes Official Notice that a base platform and a retainer device are very well-known in the art (as evidenced by Minnick et al. US 2018/0237161). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include a base station and a retainer device in order to support the UAVs when in grounded position.
Regarding claim 12, Sassinsky fails to teach at least one weighted component coupled proximate a lower area of the net, wherein the 25plurality of counter-attack UAVs support an upper area of the net such that the at least one weighted device at least partially maintains the net in the deployed position. Examiner takes Official Notice that weighted nets are very well-known in the art (as evidenced by Hayes et al. US 2017/0225784; element 812 or elements 601c 
Regarding claims 13 – 35, the discussion of claims above is relied upon.

Response to Arguments
Applicant's arguments filed 8/13/2021 have been fully considered but they are not persuasive. 
Regarding the Double Patenting rejection, Applicant argues that none of the claims in U.S. application no. 16/151,296 or in U.S. application no. 16/151,370 include the features of a plurality of counter-attack unmanned aerial vehicles wherein the plurality of counter-attack UAVs are operable in a coordinated manner to capture the target aerial vehicle with the aerial vehicle capture countermeasure, as recited in independent claim 1. However, claims 2, 9 – 11, and 40 – 44 of application 16/151,296 and claims 2, 6, and 23 of 16/151,307 include features of a plurality of counter-attack UAVs being operable in a coordinated manner to capture the target aerial vehicle by deploying an aerial vehicle capture countermeasure.
Applicant further argues that Sassinsky does not teach moving the countermeasure from a transport position to a deployed position. However, paragraphs [0019] and [0066] of Sassinsky disclose rolling up the countermeasure in a retracted position prior to capture.
	Applicant argues that neither Sassinsky nor Abramov teaches a coordinated flight in order to capture the target aerial vehicle because Abramov merely teaches that the net is deployed towards the target aerial vehicle from only one of the multiple UAVs. However, Applicants claims do not require that the net is deployed from a plurality of UAVs. For example, claim 12 of Applicant’s claims recites “wherein the plurality of a counter-attack UAVs support an upper area of the net” – Abramov shows this feature in Fig. 2f.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853.  The examiner can normally be reached on 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/VALENTINA XAVIER/Primary Examiner, Art Unit 3642